DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has independent Claim 1 by incorporating the subject matter of now canceled Claim 2  and to add the  limitation “...at least two housing sections are arranged around the singulating device to form a closed housing.”
	Additionally, Claims 3, 4, 6 and 8 have been amended for clarification and Claims 2 and 7 are canceled. New Claims 9-17 added.
	Applicant amended the drawings and the specification informalities, which were subject to objection. Therefore, examiner has withdrawn these objections.
	 
	Preliminarily, because Applicant has amended independent Claim 1 to incorporate subject matter from now canceled Claim 2,  the Applicant now states that the subject matter recited in independent claim 1 now corresponds to the subject matter recited in independent Claim 1 of the European counterpart application – EP 3 661 714 B1. (Applicant Arguments/Remarks dated March 24, 2022, p. 12).
	Any argument pertaining to this European patent is not binding on the examiner.
	
	Applicant argues: Applicant submits that Shimizu (JPH06190831) fails to arguably disclose at least two housing sections arranged around the singulating device to form a closed housing and/or a sealing element arranged as a seal of the rotating singulating disk (Applicant Arguments/Remarks dated March 24, 2022,  p. 14). 
	Examiner answers:
	As to the new limitations of the at least two housing sections arranged around the singulating device and the addition of the subject matter of previous Claim 2 (the incorporation of one or more load cell or a weighing device ), the examiner has provided new grounds of rejection necessitated by amendment. 
	As to the current limitation of a sealing element, examiner maintains that there is a sealing element arranged as a seal of the rotating singulating disk as disclosed in Shimizu (Fig. 1 paragraph [0006]… a suction nozzle – 8 which rotates depending on position of truncated cone shape hole and disc – 5 is fixed to the fixing plate –7 …such that respective openings fit…[which implies that this acts as a sealing element to maintain the suction]) See Fig. 1 below:
			
			
    PNG
    media_image1.png
    444
    429
    media_image1.png
    Greyscale



	Applicant argues:
	Examiner has not identified any arguable teaching to suggest modifying Shimizu to include the secondary reference Zi (CN 202349382A) to include stirring teeth. Because Shimizu’s disk is designed to receive a single granule, which obviates the need for a vibration feeder, there is no arguable teaching that would suggest modifying Shimizu to include Zi’s stirring teeth, to move/stir the granules (Applicant Arguments/Remarks dated March 24, 2022,  p. 15). 

	Examiner answers:
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  	See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case combining Shimizu and Zi whereby a singulating disk with suction openings for receiving and dispensing grains include a grain scraper and/or a grain aligner in order to scrape off and/or align the grains or in that a stirring or carry-along element is arranged on the singulating disk for receiving the bulk material or on the shaft. 
While the function of the seed stirring teeth, of Zi is to carry-along and align the seeds of the disk as recited by Zi – (Fig. 16 p. 6 paragraph 5 under Example 1 …seed stirring teeth – 16 on the surface of the seed suction disc – 11 stir and accumulate the seed in the seed filing cavity – 153 and cling to the seeds…and are lifted to the vicinity of the seed suction through hole – 21) this function can be applied to granular pellets or resin (Shimizu, paragraph [0010])  Therefore, it would be obvious to one with ordinary skill in the art to combine Shimizu with Zi which would be advantageous such that particles or pellets cling and are lifted to the vicinity of the suction through the hole…to adsorb the  particles... (Fig. 16 p. 6 paragraph 5 under Example 1).

	Applicant argues:
	Applicant submits that there is no express or implied teaching found in Shimizu or Zi that suggests “...wherein one or more load cells for measuring the weight of the bulk material contained are arranged in the region of the granular material reservoir, or wherein the entire apparatus is arranged on load cells or on a weighing device for determining the weight of the bulk material filled or of the grains or of the entire apparatus...”
	Applicant submits that no modification of Shimizu in view of Zi would have been reasonably understood by those ordinarily skilled in the art to have rendered obvious this recited subject matter (Applicant Arguments/Remarks dated March 24, 2022,  pp. 15-16). 
	Examiner answers:
	Shimizu discloses that prior art is capable of weight measurement by means of a load cell in order to produce a quantitative property (paragraph [0003]). Moreover, Shimizu discloses in its invention that the average weight of the granular batches are calculated as well as the average weight of one grain (paragraph [0010] , which means/implies weight monitoring done by load cell or weighing device (paragraphs [0010]-[0011]) Moreover, the load cell  is arranged in the region of the granular material reservoir because it is stated that the average weight of the granular master batches is used in calculations (paragraph [0010]). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 3-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JPH06190831A) in view of Zi (CN102349382A) both from English machine translations.
	Regarding Claim 1, Shimizu discloses an apparatus (Figs. 4 5 paragraphs [0003] [0005]…bucket feeder as one embodiment…cylindrical hole – 17 disc – 5 rotating) for feeding single grains to one or more processing machines (Figs.1, 4 paragraph [0008]…1 grain…), in particular an injection molding machine (paragraph [0001]), comprising:
	 at least one singulating device (abstract, paragraph [0004] ..the granule master batch granule – 10 near the hole is sucked and held…;…supplies accurately every grain of granular master batch…), a granular material reservoir (Fig. 1 abstract container – 11) for a bulk material, preferably of plastic granular material or plastic pellets or plastic grains (Fig. 1 abstract, paragraphs [0008] [0004] master batch granule – 10; pellet form..: grain of granular master batch), and a feeding device for feeding the singulated bulk material to the injection molding machine (paragraph [0004]),
	 wherein the singulating disk is provided with suction openings distributed over on the pitch circle (Figs.1, 2, 4 paragraph [0006] disc – 5 has a plurality of frustoconical holes – 6 concentrically…), and the granular material reservoir is arranged on one side of the singulating disk for receiving bulk material, in particular in the lower grain receiving region (Figs. 2, 4 paragraph [0006] disk – 5, container – 11), and 
	a negative-pressure generating device, in particular a compressor (Fig. 1 paragraph [0006] suction nozzle – 8 which implies a compressor to produce suction), for generating a negative pressure in a negative-pressure chamber is arranged or connected on the opposite side ((Fig. 1 paragraph [0009] …suction nozzle – 8 in the vessel – 11 of the granular master batch – 10 …to hold by suction the granular master batch – 10 of the vicinity…) , wherein 
	the singulating disk is mounted on a shaft and coupled with a drive unit (Fig. 1 paragraph [0006] disc – 5…is attached by a drive shaft rotatable center disc (not shown)), in particular a stepper motor [a rotatable drive shaft implies a motor of some kind],
 	and, via the shaft, the singulating disk can be rotated with the suction openings for receiving and dispensing grains (Fig.1 paragraph [0006] …when the suction nozzle – 8 to pass through the opening of the small diameter side of the truncated conical bore – 6 which rotates, is located such that respective openings fit…) and 
	a sealing element is arranged as a seal of the rotating singulating disk (Fig. 1 paragraph [0006]… a suction nozzle – 8 and disc – 5 is fixed to the fixing plate –7 …such that respective openings fit…[which implies that this acts as a sealing element to maintain the suction]) See Fig. 1 above.
Moreover, Shimizu further discloses one or more load cells for measuring the weight of the bulk material contained are arranged in the region of the granular material reservoir, or in that the entire apparatus is arranged on load cells or a weighing device for determining the weight of the bulk material filled or of the grains or of the entire apparatus (Fig. 1 paragraphs [0003] [0010]-[0011]  …weight measurement has been carried out by a load cell in order to produce a quantitative property….; number of the granular master batch measured by counter – 13 , multiplied by the average weight…[which implies weight monitoring by the load cell]).
	Shimizu further discloses that prior art is capable of weight measurement by means of a load cell in order to produce a quantitative property (paragraph [0003]). 	Moreover, Shimizu discloses in its invention that the average weight of the granular batches are calculated as well as the average weight of one grain, which means/implies weight monitoring done by load cell or weighing device (paragraphs [0010]-[0011] weight measurement has been carried out by a load cell in order to produce a quantitative property….; number of the granular master batch measured by counter – 13 , multiplied by the average weight…[which implies weight monitoring by the load cell]).).

	However, Shimizu does not disclose that at least two housing sections are arranged around the singulating device itself to form a closed housing nor does it disclose a scraper or aligner arranged on the singulating disk.
	
	Zi teaches a seed feeding device comprising an air suction enclosure with a singulating disc (Fig. 3, p.4 Example 1-paragraph suction disk – 11 with seed suction holes – 21 arranged on the upper surface) whereby at least two housing section are arranged around this singulating device to form a closed housing (Fig. 3, 4, 7  p. 4 Example 1-paragraph a suction disk – 11 is provided in the cavity formed by the suction casing – 1 and seed discharge casing – 15)

    PNG
    media_image2.png
    939
    810
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    919
    884
    media_image3.png
    Greyscale


 	characterized in that a grain scraper and/or a grain aligner for the bulk material or grain is arranged on the singulating disk in order to scrape off the grains and/or align the grains or in that a stirring or carry-along element is arranged on the singulating disk for receiving the bulk material or on the shaft (Fig. 16 p. 6 paragraph 5 under Example 1 …seed stirring teeth – 16 on the surface of the seed suction disc – 11 stir and accumulate the seed in the seed filing cavity – 153 and cling to the seeds…and are lifted to the vicinity of the seed suction through hole – 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Shimizu to incorporate the teaching of Zi whereby an apparatus for feeding  granular material or pellets to an injection molding machine with a singulating disk provided with suction openings distributed over it would include on this singulating disc a scraper and/or a aligner   is arranged on the singulating disk in order to scrape off the grains and/ or align the grains, as taught by Zi, would function to scrape and align the granular material or pellets of Shimizu 	
These features would stir and accumulate the particles so that the particles cling and are lifted to the vicinity of the suction through the hole…to adsorb the particles... (Fig. 16 p. 6 paragraph 5 under Example 1).

Regarding Claim 3, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Shimizu further discloses that the one or more processing machines comprise an injection molding machine (paragraph [0001]) and, wherein, in an upper region, a blow-off nozzle is arranged which is connected to the feeding device (Fig.1 paragraph [0006] …blowout nozzle – 9 in contact with the disc – 5…), for feeding the singulated grain to the injection molding machine (Fig. 1 paragraph [0009] balloon nozzle – 9 …blown out in front at that pressure…received on the tray of the transport pipe – 12…connected by a pipe to the feed opening of the molding machine…).

 Regarding Claim 4, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Shimizu further discloses an overpressure opening is arranged in or a blow-off nozzle extends into the grain discharge area region (Fig. 1 paragraph [0009] …each of the nozzle – 0 blowing a truncated cone-shaped hole – 6 opening the gas in the balloon nozzle – 9 and will meet sent… blown out in front at that pressure…), wherein the blow-off nozzle is separated from the negative-pressure (Fig. 1 paragraph [0006] …an extension portion – 8a to the front of the blow-out nozzle -9…).

Regarding Claim 5, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Zi further discloses wherein the granular material reservoir, is connected to a plastic granular material feed (p. 2 paragraph 6 ...the seeding housing has a seed inlet outside, and the seed inlet and the bottom are slope-shaped…).

Regarding Claim 6, the combination of Shimizu and Zi disclose all the limitations of Claim 1, however, Shimizu or Zi are silent as to the diameter of the singulating disk.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the singulating disk used for the bulk material to have a diameter of maximally 300 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
One would have been motivated to use this range of diameter for the singulating disk for the purpose of having an optimum number of a plurality of holes in an efficient manner (paragraph [0007] …although the number of the truncated conical hole …is not limited to , be provided plural concentrically of the disk…, it is efficient preferred…).

Regarding Claim 8, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Shimizu further discloses wherein in a lower region area, the singulating disk projects into or is arranged in, respectively, the granular material reservoir (Figs. 2, 4 paragraph [0006] …disk – 5, a part of the truncated conical hole – 6 is disposed to enter into the container – 11 of the granular master batches.

Regarding Claims 9 and 10, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and 9, respectively, and Shimizu further discloses wherein a cover element for closing one or more suction openings without grains on the front or rear side of the singulating disk is assigned to the singulating disk for bulk intake (Fig. 5 paragraph [0003] weir plate – 18 [Fig. 5 shows that this blocks grains from entering disk suction hole]. 
	Moreover, Shimizu further discloses wherein the cover element is assigned to the singulating disk for bulk intake below the grain discharge area (See Fig. 5 below).
			
    PNG
    media_image4.png
    394
    322
    media_image4.png
    Greyscale


	Regarding Claim 11, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Shimizu further discloses wherein the one or more processing machines comprise an injection molding machine (paragraph [0001]).

	Regarding Claim 12, the combination of Shimizu and Zi disclose all the limitations of Claim 1, and Shimizu further discloses, wherein the bulk material comprises plastic granular material, plastic pellets or plastic grains (paragraph [0008] granular master batch...thermoplastic resin).

	Regarding Claim 13, the combination of Shimizu and Zi disclose all the limitations of Claim 1, and Shimizu further discloses wherein the granular material reservoir is arranged in a lower grain receiving region (Fig. 2 paragraph [0006] disk – 5 ...disposed to inter into the container – 11 of the granular master batches....), and 
	the negative-pressure generating device comprises a compressor (Fig. 1 paragraph [0006] suction nozzle – 8 implies a vacuum or suction compressor which is intended to be used to create the suction).

	Regarding Claim 14, the combination of Shimizu and Zi disclose all the limitations of Claim 1 and Shimizu further discloses wherein the drive unit comprises a stepper motor (Fig. 1 paragraph [0006] disc – 5…is attached by a drive shaft rotatable center disc (not shown) which implies a motor which can be a stepper motor intended to be used for this purpose).

	Regarding Claim 15, the combination of Shimizu and Zi disclose all the limitations of Claim 3 and Shimizu further discloses wherein the feed device comprises a supply line for feeding the singulated grain (Fig. 1 paragraph [0009] balloon nozzle – 9 …blown out in front at that pressure…received on the tray of the transport pipe – 12…connected by a pipe to the feed opening of the molding machine…). to the injection molding machine (paragraph [0001])..

	Regarding Claim16, the combination of Shimizu and Zi disclose all the limitations of Claim 3 and Shimizu further discloses wherein the upper region in which the blow-off nozzle is arranged (Fig. 1 extension portion – 8a places blow-off nozzle in upper region) is in the grain discharge region of the singulating disk (Fig. 1 paragraph [0009] …each of the nozzle – 9 blowing a truncated cone-shaped hole – 6 opening the gas in the balloon nozzle – 9 and is… blown out in front at that pressure….

Regarding Claim 17, the combination of Shimizu and Zi disclose all the limitations of Claim 5, and Shimizu further discloses wherein the granular material reservoir is arranged in a grain receiving region (Figs. 2, 4 paragraph [0006] …disk – 5, a part of the truncated conical hole – 6 is disposed to enter into the container – 11 of the granular master batches…).
 and the plastic granular material feed is an automatic plastic granular material feed (p. 2 paragraph 6 ...the seeding housing has a seed inlet outside, and the seed inlet and the bottom are slope-shaped…).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712